Title: Board of Visitors, University of Virginia, 21 July 1828
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        
                        Monday, July 21. The Board met, present James Madison, rector, James Monroe, James Breckenridge, Chapman Johnson, Joseph C.
                            Cabell, John H. Cocke and William C. Rives.
                        Resolved as follows: The recess of all the Schools commencing on the 15th and terminating on the 31st of
                            December, in each year, as provided for by the enactment of October 1826, having been found injurious in practice;
                            Therefore resolved that So much of the Said enactment as provides for Such recess Shall be & the same is hereby
                            repealed—and that hereafter the public examination which was required to precede the winter recess, shall be had at such
                            convenient time, near the middle of the Session, as the Faculty Shall appoint.
                        Resolved as follows: Mr Ferron’s letter is referred to the Faculty, who are authorized, if they think it
                            expedient, to assign him such place & hours, for his lessons in fencing, as may be proper.
                        Resolved—The Visitors have had under consideration the Subject referred to them by the Faculty, involving the conduct of
                            the Student  Tucker, in the lecture room of Dr Blaetterman; and deem it inexpedient to depart from the principle of the
                            enactments which give to the Faculty the power of punishing offences, and reserve to the Visitors the power only of
                            approving or disapproving Sentences of expulsion: And, though they justly appreciate the motives of delicacy which induced
                            the Faculty to refer this Subject to them, they must decline pronouncing any judgment on the conduct of the Student. But
                            they would on every occasion, solemnly enjoin on the Students, as essential to their own welfare, and the character of the
                            institution, the utmost deference and respect for the professors; in the confidence that the professors will entitle
                            themselves to that deference & respect, by the dignity of their deportment, & especially by avoiding all
                            personal collision with the Students and all personal violence towards them.
                        
                            
                                
                            
                        
                    